Citation Nr: 1125444	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitled to the proceeds of the Veteran's National Service Life Insurance (NSLI) policy. 


REPRESENTATION

Appellant represented by:	Jeffrey Paule, Attorney 


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which determined that [redacted], [redacted] and [redacted] were entitled to the Veteran's insurance proceeds based on the beneficiary designation dated December 21, 2007.  The appellant acting as power of attorney for her mother, [redacted], the Veteran's widow, disagreed with this decision.  During the course of this appeal, [redacted] passed away.  The appellant is [redacted] estate representative.  Accordingly, this case is a "contested claim."

The appeal is REMANDED to the VAROIC in Philadelphia, Pennsylvania.  VA will notify the appellant and the other claimants if further action is required.


REMAND

The VAROIC last considered this claim when it issued a statement of the case in April 2010.  Since that time, additional evidence has been submitted but not considered by the VAROIC.  This evidence includes an additional medical opinion by Dr. T.H. and an affidavit regarding the scope of past representation provided for the Veteran's widow.  As this evidence is relevant and was received prior to transfer of the case to the Board, the case must be remanded so that the VAROIC in Philadelphia, Pennsylvania, can consider these records in the first instance.  See 38 C.F.R. § 19.37 (2010) (noting that when a statement of the case or supplemental statement of the case has been issued and additional evidence is received prior to the transfer of records to the Board, a supplemental statement of the case will be furnished).

Accordingly, the case is REMANDED for the following action:

The VAROIC in Philadelphia, Pennsylvania, should review the record, to include the records added to the file since the last adjudication of the claim.  Then, the appellant and her attorney, and the other claimants, should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto in accordance with contested claim procedures.  

The appellant and the other claimants have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

